Title: Resolutions of Fairfax County Committee, 17 January 1775
From: Fairfax County Committee
To: 



Mr. PINKNEY,
[17 January 1775]

Please to publish, in your gazette, the following extracts from the proceedings of the committee of Fairfax county, on the 17th of January, 1775,
GEORGE WASHINGTON, esquire, Chairman.
ROBERT H. HARRISON, clerk.
RESOLVED, that the defenceless state of this county renders it indispensably necessary that a quantity of ammunition should be immediately provided; and as the same will be for the common benefit, protection, and defence, of the inhabitants thereof, it is but just and reasonable that the expences incurred in procuring the same should be defrayed by a general and equal contribution. It is therefore recommended that the sum of three shillings per poll, for the purpose aforesaid, be paid, by and for every tithable person in this county, to the sheriff, or such other collector as may be appointed, who is to render the same to this committee, with a list of the names of such persons as shall refuse to pay the same, if any such there be.
Resolved, that this committee do concur in opinion with the

provincial committee of the province of Maryland, that a well regulated militia, composed of gentlemen, freeholders, and other freemen, is the natural strength and only staple security of a free government, and that such militia will relieve our mother country from any expence in our protection and defence, will obviate the pretence of a necessity for taxing us on that account, and render it unnecessary to keep standing armies among us, ever dangerous to liberty; and therefore it is recommended to such of the inhabitants of this county as are from sixteen to fifty years of age, to form themselves into companies of 68 men, to chuse a captain, two lieutenants, an ensign, four serjeants, four corporals, and one drummer, for each company; that they provide themselves with good firelocks, and use their utmost endeavours to make themselves masters of the military exercise published by order of his majesty in 1764, and recommended by the provincial congress of the Massachusetts Bay, on the 29th of October last.
